Citation Nr: 1600331	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-15 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating from July 30, 2010 to July 15, 2013 and a rating in excess of 10 percent from July 15, 2013 forward for low back strain.

3. Entitlement to an initial compensable rating for cervical disc disease (neck).

4. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to July 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Waco, Texas.  The Veteran testified before the undersigned in an October 2015 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.

The issues of increased ratings for the neck, back, and GERD disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows continuous hypertension medication but not diastolic blood pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic blood pressure of predominantly 100.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In June 2010, prior to the grant of his service connection claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. When, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's hypertension in July 2010 and February 2013.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  During the Board hearing, the Veteran asserted that his hypertension was worse than at the time of the 2013 examination.  However, the blood pressure readings he offered did not evidence a compensable level of disability and he stated that treating providers in 2015 found his blood pressure stable.  Thus, a new examination would not help the Veteran prove his hypertension claim at this time.  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the October 2015 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether all relevant records had been obtained.  His questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  A compensable, 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id.  Any higher rating requires higher diastolic pressure readings.  Id.

The Veteran's hypertension does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.104, DC 7101.

The evidence does not show that the Veteran had diastolic blood pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  The Veteran takes medication to control his hypertension.  See VA examinations, treatment, Board hearing.  The record contains blood pressure readings from VA treatment records from 2010 to 2013.  The records do not show diastolic pressure 100 or more or systolic pressure 160 or more.  During the July 2010 VA examination, the examiner took blood pressure readings of 115/78, 110/74, and 108/77.  The February 2013 VA examiner recorded the Veteran's blood pressure as 115/59, 117/73, and 115/78.  The examiner also found that the Veteran did not have a history of diastolic pressure predominantly 100 or more.  Without a history of such pressures, continuous medication is insufficient for a compensable rating.

During the Board hearing, the Veteran reported that at-home blood pressure readings were worse than that taken by the 2013 examiner.  He noted that he had pressure readings around 148/90.  Indeed, some readings taken during VA treatment were similar.  Nonetheless, systolic pressure of 148 and diastolic pressure of 90 do not satisfy the criteria for a compensable rating.  See 38 C.F.R. § 4.104, DC 7101.  The Veteran further reported that he had treatment three weeks prior to the Board hearing and the providers found no need to increase his hypertension medication because his blood pressure was level, not worse.  Even if the Veteran had isolated home readings of 160 systolic or 100 diastolic, the evidence of record shows a predominance of readings below those levels and the criteria for the higher rating would not be met.  See id.    

The 2013 examiner found no other complications or conditions related to hypertension.  During the hearing, the Veteran denied dizziness but endorsed blurred vision.  The Board accepts the Veteran's statement that he experiences blurred vision.  However, the Board finds the examiner's conclusion more probative that hypertension caused no associated condition because a medical professional is better qualified to determine the etiology of complex symptoms.  See Jandreau, 492 F.3d at 1377.  Based on the evidence, the Veteran's hypertension disability is not compensable.  See 38 C.F.R. § 4.104, DC 7101. 

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show hypertension symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.104.  The evidence shows generally the same hypertension symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider blood pressure readings, required medication, and associated symptoms.  The Veteran has not reported any symptoms associated with his disability not considered by the criteria, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   


ORDER

An initial compensable rating for hypertension is denied.


REMAND

During the October 2015 Board hearing, the Veteran reported that his GERD, neck, and back disabilities had worsened.  Specifically, he noted that he started to experience acid reflux again where he had been relieved of that symptom at the time of the 2013 examination.  For the back, the Veteran reported flare-ups in symptoms to the extent that he could not stand up.  Additional examinations would be helpful to determine the current level of disability associated with the Veteran's neck, back, and GERD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Further, for the neck and back, the examiner should address whether there is any additional functional loss during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Finally, the evidence shows a scar associated with surgeries for GERD.  The February 2013 examiner indicated that the scar was either painful, unstable, or greater than 39 square centimeters but the scar disability benefits questionnaire was not completed.  The AOJ should obtain a separate scar examination to know how to best rate the surgical scar.



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination for his GERD and scar.  The examiner(s) should measure and record the current level of symptoms and disability.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Schedule the Veteran for a VA examination for his neck and back.  The examiner should complete all appropriate testing and address the following:

a. Measure and record the current level of limitation and functional impairment associated with the low back disability.  At the February 2011 examination and October 2015 hearing, the Veteran reported flare-ups in back symptoms with prolonged driving, bending, and lifting.  He noted that sometimes the symptoms were so severe that he could not stand up.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of February 2011 examination and October 2015 hearing.

b. Measure and record the current level of limitation and functional impairment associated with the neck disability.  At the February 2011 examination, the Veteran reported flare-ups in neck symptoms with prolonged driving and prolonged positioning of the neck in one spot.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of February 2011 examination.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


